Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00542-CV

                        CITY OF LEON VALLEY and Irene Baldridge,
                                      Appellants

                                                v.

WM. RANCHER ESTATES JOINT VENTURE, Rafael Alfaro, Jose Alfaro, Carman Alfaro,
Daniel Bee, Robert Caldwell, Anne Caldwell, Deference Service Business, Inc., Earl Doderer,
 Sylvia Doderer, James Dowdy, Betty Dowdy, Issac Elizondo, Suzanne Elizondo, Roberto
              Galindo, Erma Galindo, Shirl Jackson, and Ricardo A. Padilla,
                                       Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-03399
                          Honorable Laura Salinas, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, we DISMISS Baldridge’s appeal from
the denial of her plea to the jurisdiction. We REVERSE the trial court’s order, in part, and render
judgment DISMISSING appellees’ claims against the City for intentional torts and for violating
the Water Code. We REMAND appellants’ challenges to the sufficiency of appellees’ pleadings
and evidence regarding Baldridge’s “substantial interest” under the Local Government Code. The
remainder of the trial court’s order denying appellants’ pleas to the jurisdiction is AFFIRMED.
Costs of this appeal are assessed against the party that incurred them.

       SIGNED May 20, 2015.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice